Per Curimn,

The housing accommodations here involved are not subject to the emergency rent control laws. By remaining in possession after the expiration of his lease, tenant is deemed to have assented to the increased rental fixed by landlord in the notice sent before the lease expired. (Kaufman v. Bartels, 182 Misc. 128, motion for leave to appeal denied 268 App. Div. 864; Fordham Hill Associates v. Fiebach, 21 Misc 2d 277.) There is no requirement that such notice be annexed to the petition or that it be served in the same manner as a precept in a summary proceeding. (V. G. C. Realty Corp. v. Rosa, 193 N. Y. S. 2d 678.)
*660The final order and judgment should be unanimously modified by increasing landlord’s recovery to $183 with appropriate costs in the court below and as so modified affirmed, without costs on this appeal.
Concur —- Hart, Di Giovanna and Brown, JJ.
Final order and judgment modified, etc.